 



Exhibit 10.77
WARRANT
THIS WARRANT AND THE COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON THE EXERCISE
OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THIS WARRANT NOR
THE COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT
MAY BE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM
UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES
SYNTAX-BRILLIAN CORPORATION
COMMON STOCK PURCHASE WARRANT

No. W-1   Dated: October 26, 2007

Warrant to Purchase
3,909,235 shares of Common Stock
          SYNTAX-BRILLIAN CORPORATION, a company incorporated under the laws of
the State of Delaware (the “Company”), for value received, hereby certifies that
SILVER POINT CAPITAL, L.P., a Delaware limited partnership, or its registered
assigns (the “Holder”), is entitled to purchase from the Company the number of
duly authorized, validly issued, fully paid and nonassessable shares of common
stock, par value US$.001 per share, of the Company (“Common Stock”) equal to
3,909,235 shares of Common Stock (the “Initial Warrant Quantity”), at an
exercise price equal to US$0.01 (the initial “Exercise Price”, subject to
adjustment as provided herein) per share (the “Warrant”), at any time or from
time to time on or after the date hereof, but not after 11:59 p.m., New York
time, on the Expiration Date, all subject to the terms, conditions and
adjustments set forth below in this Warrant. Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned such terms in the
Warrantholder Rights Agreement. This Warrant is the Warrant originally issued
pursuant to the terms of the Warrantholder Rights Agreement (this Warrant or any
portion of this Warrant subsequently assigned or transferred, each a “Issued
Warrant” and collectively, the “Issued Warrants” and each holder of a Issued
Warrant, a “Warrantholder”).
          1. DEFINITIONS. As used herein, the following terms shall have the
meanings indicated:
          “Additional Common Stock” shall mean all shares of Common Stock
(including treasury shares) issued or sold by the Company after the date hereof,
whether or not subsequently reacquired or retired by the Company, other than
shares of Common Stock issued upon the exercise of the Warrants and other than
the Excluded Securities.

 



--------------------------------------------------------------------------------



 



          “Affiliate” shall mean, with respect to any Person, any other Person
that directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
either to (a) vote 5% or more of the Capital Stock having ordinary voting power
for the election of directors of such Person or (b) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. Notwithstanding anything to the contrary herein, in no event shall
the Holder be considered an Affiliate of the Company.
          “Aggregate Exercise Price” shall have the meaning assigned to it in
Section 2(a)(i).
          “Applicable Securities” shall mean any have the meaning assigned to it
in Section 10.
          “Approved Stock Plan” shall mean any employee benefit plan existing on
the day immediately preceding the date hereof and as set forth in Schedule A
attached hereto which has been approved by the Board of Directors of the
Company, pursuant to which the Company’s securities may be issued to any
employee, consultant, officer or director for services provided to the Company.
          “Asset Distribution” shall have the meaning assigned to it in
Section 3(e).
          “Authorized Share Failure” shall have the meaning assigned to it in
Section 2(g).
          “Business Day” shall mean any day other than a Saturday or a Sunday or
a day on which commercial banking institutions in the City of New York are
authorized or required by law to be closed. Any reference to “days” (unless
Business Days are specified) shall mean calendar days.
          “Buy-In” shall have the meaning assigned to it in Section 2(e).
          “Buy-In Price” shall have the meaning assigned to it in Section 2(e).
          “Capital Stock” shall mean (a) with respect to any Person that is a
corporation, any and all shares, interests, participations or other equivalents
(however designated and whether or not voting) of corporate stock, and (b) with
respect to any Person that is not a corporation, any and all partnership,
membership or other equity interests of such Person.
          “Commission” shall mean the Securities and Exchange Commission or any
successor agency having jurisdiction to enforce the Securities Act.
          “Common Stock” shall have the meaning assigned to it in the
introduction to this Warrant, such term to include any shares into which such
Common Stock shall have been converted or changed or any shares resulting from
any reclassification of such Common Stock, and all other shares of any class or
classes (however designated) of the Company the holders of which have the right,
without limitation as to amount, either to all or to a share of the balance of

2



--------------------------------------------------------------------------------



 



current dividends and liquidating dividends after the payment of dividends and
distributions on any shares entitled to preference.
          “Company” shall have the meaning assigned to it in the introduction to
this Warrant, such term to include any company or other entity which shall
succeed to or assume the obligations of the Company hereunder in compliance with
Section 4.
          “Convertible Securities” shall mean any evidences of indebtedness,
shares (other than Common Stock) or other securities directly or indirectly
convertible into, exercisable for, or exchangeable for Additional Common Stock.
          “Corporate Event” shall have the meaning assigned to it in
Section 4(a).
          “Current Market Price” shall mean, on any date specified herein, the
average of the daily VWAP during the 10 consecutive Trading Days commencing 13
Trading Days before such date, except that, if on any such date the Common Stock
are not listed or admitted for trading on any national securities exchange or
quoted in the over-the-counter market, the Current Market Price shall be the
Market Price on such date.
          “Dilutive Other Securities Event” shall have the meaning assigned to
it in Section 3(g).
          “DTC” shall have the meaning assigned to it in Section 2(c).
          “Eligible Market” shall mean the Principal Market, the American Stock
Exchange, The New York Stock Exchange, Inc., The NASDAQ Capital Market or The
NASDAQ Global Select Market.
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations thereunder, or any
successor statute.
          “Exchange Cap” shall have the meaning assigned to it in Section 2(f).
          “Exchange Cap Allocation” shall have the meaning assigned to it in
Section 2(f).
          “Excluded Securities” shall mean any Common Stock issued or issuable:
(i) in connection with any Approved Stock Plan to the extent such Common Stock
would not result in a Dilutive Issuance; (ii) upon exercise of the Warrants;
(iii) pursuant to a bona fide firm commitment underwritten public offering with
a nationally recognized underwriter which generates gross proceeds to the
Company in excess of $50,000,000 (other than an “at-the-market offering” as
defined in Rule 415(a)(4) under the 1933 Act and “equity lines”); (iv) to
strategic suppliers to the Company (as determined in good faith by the Board of
Directors of the Company) other than issuances to those persons disclosed (the
“Disclosed Persons”) in writing to the Holder prior to the Closing Date,
provided that the consideration received by the Company consist of all cash and
such consideration received per Common Stock is not less than 95.0% of the
arithmetic average of the daily VWAP during the 30 consecutive Trading Days
prior to such issuance; and (v) upon exercise of any Options or Convertible
Securities which are outstanding

3



--------------------------------------------------------------------------------



 



on the day immediately preceding the date hereof, provided that the terms of
such Options or Convertible Securities are not amended, modified or changed on
or after the date hereof.
          “Exercise Delivery Documents” shall have the meaning assigned to it in
Section 2(b).
          “Exercise Price” shall mean the initial Exercise Price set forth in
the introduction to this Warrant, as adjusted from time to time pursuant to
Sections 3 and 4 hereof.
          “Expiration Date” shall mean October 26, 2017.
          “Fair Value” shall mean, on any date specified herein (i) in the case
of cash, the dollar amount or equivalent thereof, (ii) in the case of a
security, the Current Market Price, and (iii) in all other cases, the fair value
thereof (as of a date which is within 20 days of the date as of which the
determination is to be made) determined jointly and in good faith by the Company
and the Holder; provided, however, that if such parties are unable to reach
agreement within a reasonable period of time (not to exceed twenty (20) Business
Days), the Fair Value shall be determined in good faith, by an independent
investment banking firm selected jointly by the Company and the Holder or, if
that selection cannot be made within ten days, by an independent investment
banking firm selected by the American Arbitration Association in accordance with
its rules, and provided further, that all of the fees and expenses of any third
parties incurred in connection with determining the Fair Value will be paid by
the Company. If required by any such investment banking firm or arbitrator, the
Company shall execute a retainer and engagement letter containing reasonable
terms and conditions, including without limitation, customary provisions
concerning the rights of indemnification and contribution by the Company in
favor of such investment banking firm or arbitrator and its officers, directors,
partners, employees, agents and Affiliates.
          “Fundamental Transaction” shall mean that the Company shall directly
or indirectly, in one or more related transactions, (i) consolidate or merge
with or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of either the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify its Common Stock, or (vi) allow any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act), to become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or

4



--------------------------------------------------------------------------------



 



indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock.
          “Fully Diluted Basis” shall mean, without duplication, the sum of
(a) all Common Stock issued and outstanding at the date of determination,
(b) all Common Stock issuable, as of the date of determination, upon the
exercise of this Warrant and any other Option, warrant or similar right
outstanding at the time of determination, whether or not presently exercisable,
and (c) all Common Stock issuable, as of the date of determination, upon the
exercise of any conversion or exchange right contained in any security
convertible into or exchangeable for Common Stock.
          “Holder” shall have the meaning assigned to it in the introduction to
this Warrant.
          “Initial Warrant Quantity” shall have the meaning assigned to it in
the introduction to this Warrant.
          “Issued Warrant” shall have the meaning assigned to it in the
introduction to this Warrant.
          “Market Price” shall mean for any security as of any date, the last
closing sale for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing sale price, then the last trade price,
respectively, of such security prior to 4:00:00 p.m., New York Time, as reported
by Bloomberg, or, if the Principal Market is not the principal securities
exchange or trading market for such security, the last closing sale price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing sale price of such security in the over-the-counter
market on the electronic bulletin board for such security as reported by
Bloomberg, or, if no closing sale price is reported for such security by
Bloomberg, the average of the sale prices of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.).
          “Maximum Percentage” shall have the meaning assigned to it in
Section 2(f).
          “NASD” shall mean the National Association of Securities Dealers, Inc.
          “Options” shall mean any rights, options or warrants to subscribe for,
purchase or otherwise acquire either Additional Common Stock or Convertible
Securities.
          “Other Securities” shall mean any shares (other than Common Stock) and
other securities of the Company or any other Person (corporate or otherwise)
which the holders of the Warrants at any time shall be entitled to receive, or
shall have received, upon the exercise of the Warrants, in lieu of or in
addition to Common Stock, or which at any time shall be issuable or shall have
been issued in exchange for or in replacement of Common Stock or Other
Securities pursuant to Section 4 or otherwise.
          “Parent Entity” of a Person means an entity that, directly or
indirectly, controls the applicable Person and whose common stock or equivalent
equity security is quoted or listed

5



--------------------------------------------------------------------------------



 



on an Eligible Market, or, if there is more than one such Person or Parent
Entity, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.
          “Person” shall mean any individual, firm, partnership, corporation,
trust, joint venture, association, joint stock company, limited liability
company, unincorporated organization or any other entity or organization,
including a government or agency or political subdivision thereof, and shall
include any successor (by merger or otherwise) of such entity.
          “Principal Market” shall mean The NASDAQ Global Market.
          “Registration Rights Agreement” shall mean the Registration Rights
Agreement dated as of the date hereof, as the same may be amended or otherwise
modified or supplemented from time to time, among the Holder and the Company.
          “Required Holders” shall mean the holders of the Issued Warrants
representing at least a majority of shares of Common Stock underlying the Issued
Warrants then outstanding.
          “Required Reserve Amount” shall have the meaning assigned to it in
Section 2(g).
          “Restricted Securities” shall mean (i) any Warrants bearing the
applicable legend set forth in Section 8, (ii) any Common Stock (or Other
Securities) issued or issuable upon the exercise of Warrants which are (or, upon
issuance, will be) evidenced by a certificate or certificates bearing the
applicable legend set forth in such Section, and (iii) any Common Stock (or
Other Securities) issued subsequent to the exercise of any of the Warrants as a
dividend or other distribution with respect to, or resulting from a subdivision
of the outstanding Common Stock (or Other Securities) into a greater number of
shares of Common Stock by reclassification, stock splits or otherwise, or in
exchange for or in replacement of the Common Stock (or Other Securities) issued
upon such exercise, which are evidenced by a certificate or certificates bearing
the applicable legend set forth in such Section.
          “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time, and the rules and regulations thereunder, or any successor
statute.
          “Share Delivery Date” shall have the meaning assigned to it in
Section 2(c).
          “Subsidiary” shall mean, with respect to any Person at any time, any
partnership (general or limited), joint venture, corporation, trust, estate,
limited liability company, association, joint-stock company, unincorporated
organization or other entity of which (or in which) more than 50% of (a) the
issued and outstanding shares of capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time shares of capital stock of any other class or classes of
such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture, association, joint stock company, unincorporated organization,
limited liability company or other entity, or (c) the beneficial interest in
such trust or estate, is, at such time, directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

6



--------------------------------------------------------------------------------



 



          “Successor Entity” means the Person (or, if so elected by the Required
Holders, the Parent Entity) formed by, resulting from or surviving any
Fundamental Transaction or the Person (or, if so elected by the Required
Holders, the Parent Entity) with which such Fundamental Transaction shall have
been entered into.
          “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
          “Transfer Agent” shall have the meaning assigned to it in
Section 2(c).
          “Transaction Documents” shall mean the Issued Warrants, Warrantholder
Rights Agreement and the Registration Rights Agreement.
          “VWAP” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York City time (or such other time as
the Principal Market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York City time (or such other time as the Principal
Market publicly announces is the official close of trading) as reported by
Bloomberg through its “Volume at Price” functions, or, if the foregoing does not
apply, the dollar volume-weighted average price of such security in the
over-the-counter market on the electronic bulletin board for such security
during the period beginning at 9:30:01 a.m., New York City time (or such other
time as such market publicly announces is the official open of trading), and
ending at 4:00:00 p.m., New York City time (or such other time as such market
publicly announces is the official close of trading) as reported by Bloomberg,
or, if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the weighted average price cannot be calculated for
a security on a particular date on any of the foregoing bases, the weighted
average price of such security on such date shall be the Fair Value (as set
forth in subsection (iii) of the definition of Fair Value). All such
determinations are to be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.
          “Warrantholder Rights Agreement” shall mean the Warrantholder Rights
Agreement dated as of the date hereof, as the same may be amended or otherwise
modified or supplemented from time to time, among the Holder and the Company.
          “Warrants” shall have the meaning assigned to it in the introduction
to this Warrant.

7



--------------------------------------------------------------------------------



 



          “Warrantholder” shall have the meaning assigned to it in the
introduction to this Warrant.
          “Warrant Quantity” shall mean the Initial Warrant Quantity, subject to
adjustment from time to time pursuant to Sections 3, 4 and 5.
          “Warrant Register” shall have the meaning assigned to it in
Section 11.
          2. EXERCISE OF WARRANT.
               (a) Manner of Exercise; Payment of the Exercise Price; Certain
Adjustments Upon Exercise.
                    (i) This Warrant may be exercised by the Holder hereof, in
whole or in part, at any time or from time to time on or after the date hereof,
but prior to the Expiration Date, by (i) delivery of a written notice to the
Company, in the form attached hereto Exhibit A (the “Exercise Notice”), of the
Holder’s election to exercise this Warrant and accompanied by payment of the
Exercise Price for the number of shares of Common Stock (the “Aggregate Exercise
Price”) specified in such form.
                    (ii) Payment of the Aggregate Exercise Price may be made as
follows (or by any combination of the following):
                         (A) in United States currency by cash or delivery of a
certified check or bank draft payable to the order of the Company or by wire
transfer to the Company;
                         (B) by surrender to the Company for cancellation
certificates representing Common Stock owned by the Holder (properly endorsed
for transfer in blank) having a Current Market Price on the date of Warrant
exercise equal to the Exercise Price; and
                         (C) in lieu of making the cash payment otherwise
contemplated to be made to the Company upon such exercise in payment of the
Aggregate Exercise Price, the “Net Number” of shares of Common Stock determined
according to the following formula:
               Net Number = (A x B) - (A x C)
                                                       B
               For purposes of the foregoing formula:
               A= the total number of shares with respect to which this Warrant
is then being exercised.

8



--------------------------------------------------------------------------------



 



               B= the Market Price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Exercise Notice.
               C= the Exercise Price then in effect for the applicable Warrant
Shares at the time of such exercise.
                    (iii) The Holder shall not be required to deliver the
original Warrant in order to effect an exercise hereunder. Execution and
delivery of the Exercise Notice with respect to less than all of the Common
Stock issuable under this Warrant shall have the same effect as cancellation of
the original Warrant and issuance of a new Warrant evidencing the right to
purchase the remaining number of shares of Common Stock exersicable under this
Warrant.
               (b) When Exercise Effective. Each exercise of this Warrant shall
be deemed to have been effected immediately prior to the close of business on
the Business Day on which this Warrant shall have been surrendered to, and the
Exercise Price (the “Exercise Delivery Documents”) shall have been received by
the Company as provided in Section 2(a), and at such time the Person or Persons
in whose name or names any certificate or certificates for Common Stock (or
Other Securities) shall be issuable upon such exercise as provided in Section
2(c) shall be deemed to have become the holder or holders of record thereof for
all purposes.
               (c) Delivery of Share Certificates, etc.; Charges, Taxes and
Expenses.
                    (i) On or before the second Business Day following the date
on which the exercise of this Warrant shall be deemed to have been effected, the
Company shall transmit by facsimile an acknowledgment of confirmation of receipt
of the Exercise Delivery Documents to the Holder and the Company’s transfer
agent (the “Transfer Agent”).
                    (ii) On or before the third Trading Day following the date
on which the Company has received all of the Exercise Delivery Documents (the
“Share Delivery Date”), the Company shall (X), provided that the Transfer Agent
is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, upon the request of the Holder, credit such
aggregate number of shares of Common Stock to which the Holder is entitled
pursuant to such exercise to the Holder’s or its designee’s balance account with
DTC through its Deposit Withdrawal Agent Commission system, or (Y) if the
Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and dispatch by overnight courier to the address as
specified in the Exercise Notice, a certificate, registered in the Company’s
share register in the name of the Holder or its designee, for the number of
shares of Common Stock to which the Holder is entitled pursuant to such
exercise.
                    (iii) Upon delivery of the Exercise Delivery Documents, the
Holder shall be deemed for all corporate purposes to have become the holder of
record of the Common Stock with respect to which this Warrant has been
exercised, irrespective of the date such Common Stock are credited to the
Holder’s DTC account or the date of

9



--------------------------------------------------------------------------------



 



delivery of the certificates evidencing such Common Stock, as the case may be.
If this Warrant is submitted in connection with any exercise pursuant to Section
2(a) and the number of shares of Common Stock represented by this Warrant
submitted for exercise is greater than the number of shares of Common Stock
being acquired upon an exercise, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after any exercise and at its
own expense, issue a new Warrant representing the right to purchase number of
shares of Common Stock purchasable immediately prior to such exercise under this
Warrant, less the number of shares of Common Stock with respect to which this
Warrant is exercised.
                    (iv) No fractional shares of Common Stock are to be issued
upon the exercise of this Warrant, but rather the number of shares of Common
Stock to be issued shall be rounded up to the nearest whole number.
                    (v) All shares of Common Stock issuable upon exercise of
this Warrant pursuant to the terms hereof shall be validly issued, fully paid
and nonassessable, issued without violation of any preemptive right or similar
rights of any stock of the Company and free and clear of all liens. The Company
shall pay all expenses in connection with, and all taxes and other governmental
charges which may be payable with respect to the issuance and delivery of
Warrant Shares upon exercise of this Warrant.
                    (vi) In the case of any dispute with respect to the number
of shares of Common Stock to be issued upon exercise of this Warrant, the
Company shall promptly issue to the Holder such number of shares of Common Stock
that is not disputed and shall submit the disputed determinations or arithmetic
calculations to the Holder via facsimile within five (5) Business Days after
each exercise of this Warrant. If the Holder and the Company are unable to agree
as to the determination of the number of shares of Common Stock to be issued
within three (3) Business Days of such disputed determination or arithmetic
calculation being submitted to the Holder, then the dispute with respect to the
number of shares of Common Stock to be issued upon exercise of this Warrant
shall be determined in good faith by any firm of independent public accountants
of national standing, selected jointly by the Company and the Holder or, if that
selection cannot be made within ten days, by any firm of independent public
accountants of national standing selected by the American Arbitration
Association in accordance with its rules, and provided further, that all of the
fees and expenses of any third parties incurred in connection with resolving
such dispute will be paid one-half by the Company and one-half by the Holder.
The Company shall then, on the next Business Day, issue certificate(s)
representing the appropriate number of shares of Common Stock upon exercise of
the Warrant in accordance with such accounting firm’s determination under this
Section 2(c)(vi).
               (d) Company to Reaffirm Obligations. The Company shall, at the
time of each exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing its continuing obligation to afford to such Holder all
rights to which such Holder shall continue to be entitled after such exercise in
accordance with the terms of this Warrant, provided that if

10



--------------------------------------------------------------------------------



 



the Holder of this Warrant shall fail to make any such request, such failure
shall not affect the continuing obligation of the Company to afford such rights
to the Holder.
               (e) Company’s Failure to Timely Deliver Securities. If the
Company shall fail for any reason or for no reason to issue to the Holder within
three (3) Trading Days of receipt of the Exercise Delivery Documents, a
certificate for the number of shares of Common Stock to which the Holder is
entitled and register such shares of Common Stock on the Company’s share
register or to credit the Holder’s balance account with DTC for such number of
shares of Common Stock to which the Holder is entitled upon the Holder’s
exercise of this Warrant, then, in addition to all other remedies available to
the Holder, the Company shall pay in cash to the Holder on each day after such
third Trading Day that the issuance of such shares of Common Stock is not timely
effected an amount equal to 1.5% of the product of (A) the sum of the number of
shares of Common Stock not issued to the Holder on a timely basis and to which
the Holder is entitled and (B) the Market Price of the shares of Common Stock on
the Trading Day immediately preceding the last possible date which the Company
could have issued such shares of Common Stock to the Holder without violating
Section 2(c). In addition to the foregoing, if within three (3) Trading Days
after the Company’s receipt of the facsimile copy of a Exercise Notice the
Company shall fail to issue and deliver a certificate to the Holder and register
such shares of Common Stock on the Company’s share register or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon the Holder’s exercise hereunder, and if on or
after such third Trading Day the Holder purchases (in an open market transaction
or otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Holder of shares of Common Stock issuable upon such exercise that the Holder
anticipated receiving from the Company (a “Buy-In”), then the Company shall,
within three (3) Business Days after the Holder’s request and in the Holder’s
discretion, either (i) pay cash to the Holder in an amount equal to the Holder’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to deliver such certificate (and to issue such shares of Common
Stock) or credit such Holder’s balance account with DTC shall terminate, or
(ii) promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock or credit such Holder’s
balance account with DTC and pay cash to the Holder in an amount equal to the
excess (if any) of the Buy-In Price over the product of (A) such number of
shares of Common Stock, times (B) the Market Price on the date of exercise.
               (f) Limitations on Exercises.
                    (i) The Company shall not effect the exercise of this
Warrant, and the Holder shall not have the right to exercise this Warrant, to
the extent that after giving effect to such exercise, such Person (together with
such Person’s affiliates) would beneficially own in excess of 4.99% (the
“Maximum Percentage”) of the shares of Common Stock outstanding immediately
after giving effect to such exercise. For purposes of the foregoing sentence,
the aggregate number of shares of Common Stock beneficially owned by such Person
and its affiliates shall include the number of shares of Common Stock issuable
upon exercise of this Warrant with respect to which the determination of such
sentence is being made, but shall exclude shares of Common Stock which would be
issuable upon (A) exercise of the remaining, unexercised portion of this

11



--------------------------------------------------------------------------------



 



Warrant beneficially owned by such Person and its affiliates and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company beneficially owned by such Person and its affiliates (including,
without limitation, any convertible notes or convertible preferred stock or
warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein. Except as set forth in the preceding sentence, for
purposes of this paragraph, beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. For purposes of this Warrant,
in determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (1) the
Company’s most recent Form 10-K, Form 10-KSB, Form 10-Q, Form 10-QSB, Current
Report on Form 8-K or other public filing with the Commission, as the case may
be, (2) a more recent public announcement by the Company or (3) any other notice
by the Company or the Transfer Agent setting forth the number of shares of
Common Stock outstanding. For any reason at any time, upon the written request
of the Holder, the Company shall within one (1) Business Day confirm orally and
in writing to the Holder the number of shares of Common Stock then outstanding.
In any case, the number of outstanding shares of Common Stock shall be
determined after giving effect to the exercise of securities of the Company, by
the Holder and its affiliates since the date as of which such number of
outstanding shares of Common Stock was reported. By written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and
(ii) any such increase or decrease will apply only to the Holder and not to any
other holder of the Warrants.
                    (ii) Principal Market Regulation. The Company shall not be
obligated to issue any shares of Common Stock upon exercise of this Warrant and
no Warrantholder shall be entitled to receive any shares of Common Stock if the
issuance of such shares of Common Stock would exceed that number of shares of
Common Stock which the Company may issue upon exercise of the Issued Warrants or
otherwise without breaching the Company’s obligations under the rules or
regulations of any applicable Eligible Market (the “Exchange Cap”), except that
such limitation shall not apply in the event that the Company (A) obtains the
approval of its stockholders as required by the applicable rules of the Eligible
Market for issuances of shares of Common Stock in excess of such amount or
(B) obtains a written opinion from outside counsel to the Company that such
approval is not required, which opinion shall be reasonably satisfactory to the
Required Holders. Until such approval or written opinion is obtained, no
Warrantholder shall be issued in the aggregate, upon exercise of any Issued
Warrants, shares of Common Stock in an amount greater than the product of the
Exchange Cap multiplied by a fraction, the numerator of which is the total
number of shares of Common Stock underlying the Issued Warrants issued to such
Warrantholder and the denominator of which is the aggregate number of shares of
Common Stock underlying the Issued Warrants issued to the Warrantholder (with
respect to each Warrantholder, the “Exchange Cap Allocation”). In the event that
any Warrantholder shall sell or otherwise transfer any of such Warrantholder’s
Issued Warrants, the transferee shall be allocated a pro rata portion of such
Warrantholder’s Exchange Cap Allocation, and the restrictions of the prior
sentence shall apply to such transferee with respect to the portion of the
Exchange

12



--------------------------------------------------------------------------------



 



Cap Allocation allocated to such transferee. In the event that any holder of
Issued Warrants shall exercise all of such holder’s Issued Warrants into a
number of shares of Common Stock which, in the aggregate, is less than such
holder’s Exchange Cap Allocation, then the difference between such holder’s
Exchange Cap Allocation and the number of shares of Common Stock actually issued
to such holder shall be allocated to the respective Exchange Cap Allocations of
the remaining holders of Issued Warrants on a pro rata basis in proportion to
the shares of Common Stock underlying the Issued Warrants then held by each such
holder. In the event that the Company is prohibited from issuing any Warrant
Shares for which an Exercise Notice has been received as a result of the
operation of this Section 2(f)(ii), the Company shall pay cash in exchange for
cancellation of such Common Stock, at a price per Common Stock equal to the
difference between the Market Price and the Exercise Price as of the date of the
attempted exercise.
               (g) Insufficient Authorized Shares. If at any time while this
Warrant remains outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock to satisfy its obligation to
reserve for issuance upon exercise of this Warrant at least a number of shares
of Common Stock equal to 130% (the “Required Reserve Amount”) of the number of
shares of Common Stock as shall from time to time be necessary to effect the
exercise of all of the Issued Warrants then outstanding (an “Authorized Share
Failure”), then the Company shall immediately take all action necessary to
increase the Company’s authorized shares of Common Stock to an amount sufficient
to allow the Company to reserve the Required Reserve Amount for the Issued
Warrant then outstanding. Without limiting the generality of the foregoing
sentence, as soon as practicable after the date of the occurrence of an
Authorized Share Failure, but in no event later than ninety (90) days after the
occurrence of such Authorized Share Failure, the Company shall hold a meeting of
its stockholders for the approval of an increase in the number of authorized
shares of Common Stock. In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its reasonable
best efforts to solicit its stockholders’ approval of such increase in
authorized shares of Common Stock and to cause its board of directors to
recommend to the stockholders that they approve such proposal.
          3. DIVIDENDS AND DISTRIBUTIONS.
               (a) General; Warrant Quantity. This Warrant evidences the right
to purchase a number of shares of Common Stock equal to the Warrant Quantity.
Prior to the exercise of the Warrants, no Holder of a Warrant shall be entitled
to any rights of a stockholder of the Company, including without limitation, the
right to vote or to consent to any action of the stockholders, to receive
dividends or other distributions, to exercise any preemptive right or to receive
any notice of any meeting of stockholders or any proceedings of the Company, in
each case except as otherwise provided in this Warrant (including, without
limitation, Sections 3(b) and 7 hereof) or any of the other Transaction
Documents.
               (b) Issuance of Additional Common Stock. In case the Company at
any time or from time to time after the date hereof until the third anniversary
of the date hereof shall issue or sell Additional Common Stock (including
without limitation Additional Common Stock deemed to be issued pursuant to
Section 3(c) or 3(d)), other than Excluded Securities, without consideration or
for consideration per share less than the Current Market Price of the

13



--------------------------------------------------------------------------------



 



Common Stock (such issuances, “Dilutive Issuances”), then, in each such case,
subject to Section 3(h), the Exercise Price shall be adjusted to a price equal
to the price obtained by multiplying the Exercise Price in effect immediately
prior to the such Dilutive Issuance by a fraction of which:
               (i) the numerator shall be the sum of (A) the number of shares of
Common Stock outstanding on a Fully Diluted Basis (including Common Stock
issuable upon exercise of this Warrant) immediately prior to such issue or sale
and (B) the number of shares of Common Stock that the aggregate consideration
received by the Company for the total number of such Additional Common Stock so
issued or sold would purchase at an amount equal to the Current Market Price;
and
               (ii) the denominator shall be the number of shares of Common
Stock outstanding on a Fully Diluted Basis (including Common Stock issuable upon
exercise of this Warrant) immediately after such issue or sale; provided, that
for the purposes of this Section 3(b)(ii), immediately after any Common Stock
are deemed to have been issued pursuant to Section 3(d) or 3(e), such Common
Stock shall be deemed to be outstanding.
                    Upon each such adjustment of the Exercise Price hereunder,
the Warrant Quantity shall be adjusted to the number of shares of Common Stock
determined by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock acquirable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment.
                    Notwithstanding the foregoing, this Section 3(b) shall be
applicable until the Expiration Date for issuances or sales of any Additional
Common Stock to the Disclosed Persons.
               (c) Upon Acquisition of Common Stock. If the Company or any of
its Subsidiaries shall, at any time or from time to time after the date hereof,
directly or indirectly redeem, purchase or otherwise acquire any shares of
Common Stock, Options or Convertible Securities for a consideration per share
(plus in case of such Options or Convertible Securities, the additional
consideration required to be paid to the Company upon exercise or conversion or
exchange) greater than the Current Market Price immediately prior to such event,
then the Exercise Price shall be adjusted to a price obtained by multiplying the
Exercise Price in effect immediately prior to such event by a fraction of which:
                    (i) the numerator shall be the result of dividing:
                         (A) the product of (I) the number of shares of Common
Stock outstanding on a Fully Diluted Basis (including Common Stock issuable upon
exercise of this Warrant) and (II) the Current Market Price, in each case
immediately prior to such event, minus (II) the aggregate consideration paid by
the Company in such event (plus in case of such Options or Convertible
Securities, the additional consideration required to be paid to the Company upon
exercise or conversion or exchange) by

14



--------------------------------------------------------------------------------



 



                         (B) the number of shares of Common Stock outstanding on
a Fully Diluted Basis (including Common Stock issuable upon exercise of this
Warrant) immediately after such event.
               (ii) the denominator shall be the Current Market Price
immediately prior to such event.
                    Upon each such adjustment of the Exercise Price hereunder,
the Warrant Quantity shall be adjusted to the number of shares of Common Stock
determined by multiplying the Exercise Price in effect immediately prior to such
adjustment by the number of shares of Common Stock acquirable upon exercise of
this Warrant immediately prior to such adjustment and dividing the product
thereof by the Exercise Price resulting from such adjustment.
               (d) Treatment of Options and Convertible Securities. In case the
Company at any time or from time to time after the date hereof shall issue,
sell, grant or assume, or shall fix a record date for the determination of
holders of any class of securities of the Company entitled to receive, any
Options or Convertible Securities (whether or not the rights thereunder are
immediately exercisable), then, and in each such case, the maximum number of
Additional Common Stock (as set forth in the instrument relating thereto,
without regard to any provisions contained therein for a subsequent adjustment
of such number) issuable upon the exercise of such Options or, in the case of
Convertible Securities and Options therefor, the conversion or exchange of such
Convertible Securities, shall be deemed to be Additional Common Stock issued as
of the time of such issue, sale, grant or assumption or, in case such a record
date shall have been fixed, as of the close of business on such record date;
provided, that such Additional Common Stock shall not be deemed to have been
issued unless the consideration per Common Stock (determined pursuant to
Section 3(j)) would be less than the Current Market Price of the Common Stock in
effect on the date of and immediately prior to such issue, sale, grant or
assumption or immediately prior to the close of business on such record date, as
the case may be, and provided, further, that in any such case in which
Additional Common Stock are deemed to be issued:
                    (i) whether or not the Additional Common Stock underlying
such Options or Convertible Securities are deemed to be issued, no further
adjustment of the Warrant Quantity shall be made upon the subsequent issue or
sale of Convertible Securities or Common Stock upon the exercise of such Options
or the conversion or exchange of such Convertible Securities, except in the case
of any such Options or Convertible Securities which contain provisions requiring
an adjustment, subsequent to the date of the issue or sale thereof, of the
number of Additional Common Stock issuable upon the exercise of such Options or
the conversion or exchange of such Convertible Securities by reason of (i) a
change of control of the Company, (ii) the acquisition by any Person or group of
Persons of any specified number or percentage of the voting securities of the
Company or (iii) any other event or occurrence, such as a reset of pricing with
respect to the conversion of convertible securities, each such case to be deemed
hereunder to involve a separate issuance of Additional Common Stock, Options or
Convertible Securities, as the case may be;

15



--------------------------------------------------------------------------------



 



                    (ii) if such Options or Convertible Securities by their
terms provide, with the passage of time or otherwise, for any increase in the
consideration payable to the Company, or decrease in the number of Additional
Common Stock issuable, upon the exercise, conversion or exchange thereof (by
change of rate or otherwise), the Warrant Quantity computed upon the original
issue, sale, grant or assumption thereof, and any subsequent adjustments based
thereon, shall, upon any such increase or decrease becoming effective, be
recomputed to reflect such increase or decrease insofar as it affects such
Options, or the rights of conversion or exchange under such Convertible
Securities, which are outstanding at such time; and
                    (iii) no readjustment pursuant to subdivision (i) or
(ii) above shall have the effect of increasing the Exercise Price or decreasing
the Warrant Quantity by an amount in excess of the amount of the adjustment
thereof originally made in respect of the issue, sale, grant or assumption of
such Options or Convertible Securities.
               (e) Rights upon Distribution of Assets. If the Company shall
declare or make any dividend or other distribution of its assets (or rights to
acquire its assets) to holders of shares of Common Stock, by way of return of
capital or otherwise (including, without limitation, any distribution of cash,
stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Asset Distribution”), at any time after the issuance of
this Warrant, then, in each such case:
                    (i) any Exercise Price in effect immediately prior to the
close of business on the record date fixed for the determination of holders of
shares of Common Stock entitled to receive the Asset Distribution shall be
reduced, effective as of the close of business on such record date, to a price
determined by multiplying such Exercise Price by a fraction of which (i) the
numerator shall be the Market Price of the shares of Common Stock on the trading
day immediately preceding such record date minus the value of the Asset
Distribution (as determined in good faith by the Company’s Board of Directors)
applicable to one share of shares of Common Stock, and (ii) the denominator
shall be the Market Price of the shares of Common Stock on the trading day
immediately preceding such record date; and
                    (ii) the Warrant Quantity shall be increased to a number of
shares equal to the number of shares of Common Stock obtainable immediately
prior to the close of business on the record date fixed for the determination of
holders of shares of Common Stock entitled to receive the Asset Distribution
multiplied by the reciprocal of the fraction set forth in the immediately
preceding paragraph (a); provided that in the event that the Asset Distribution
is of shares of Common Stock (or common stock) (“Other Shares of Common Stock”)
of a company whose common shares are traded on a national securities exchange or
a national automated quotation system, then the Holder may elect to receive a
warrant to purchase Other Shares of Common Stock in lieu of an increase in the
number of Warrant Quantity, the terms of which shall be identical to those of
this Warrant, except that such warrant shall be exercisable into the number of
shares of Other Shares of Common Stock that would have been payable to the
Holder pursuant to the Asset Distribution had the Holder exercised this Warrant
immediately prior to such

16



--------------------------------------------------------------------------------



 



record date and with an aggregate exercise price equal to the product of the
amount by which the exercise price of this Warrant was decreased with respect to
the Asset Distribution pursuant to the terms of the immediately preceding
paragraph (a) and the Warrant Quantity calculated in accordance with the first
part of this paragraph (b).
               (f) Extraordinary Dividends and Distributions. In case the
Company at any time or from time to time after the date hereof shall declare,
order, pay, issue, sell or make a dividend or other distribution, including,
without limitation, (i) any distribution of other or additional Stock,
(ii) other securities, cash or property or (iii) Options, by way of dividend, or
spin-off, reclassification, recapitalization or similar corporate rearrangement,
but excluding distributions of the Excluded Securities (each a “Stockholder
Distribution”), then the Holder will be entitled to acquire, upon the terms
applicable to such Stockholder Distribution, the aggregate Stockholder
Distribution which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Stockholder Distribution, or, if no such record is taken, the
date as of which the record holders of shares of Common Stock are to be
determined for the grant, issue or sale of such Stockholder Distribution.
               (g) Adjustment upon Subdivision or Combination of shares of
Common Stock. If the Company at any time on or after the date hereof subdivides
(by any stock split, stock dividend, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Exercise Price in effect immediately prior to such subdivision will
be proportionately reduced and the Warrant Quantity in effect immediately prior
to such subdivision will be proportionately increased. If the Company at any
time on or after the date hereof combines (by combination, reverse stock split
or otherwise) one or more classes of its outstanding shares of Common Stock into
a smaller number of shares, the Exercise Price in effect immediately prior to
such subdivision will be proportionately increased and the Warrant Quantity will
be proportionately decreased. Any adjustment under this Section 3(g) shall
become effective at the close of business on the date the subdivision or
combination becomes effective.
               (h) Dilution in Case of Other Securities. In case any Other
Securities shall be issued or sold or shall become subject to issue or sale upon
the conversion or exchange of any Common Stock (or Other Securities) of the
Company (or any issuer of Other Securities or any other Person referred to in
Section 4) or to subscription, purchase or other acquisition pursuant to any
Options issued or granted by the Company (or any such other issuer or Person)
for a consideration such as to dilute, on a basis consistent with the standards
established in the other provisions of this Section 3, the purchase rights
granted by this Warrant (a “Dilutive Other Securities Event”), then, and in each
such case, the computations, adjustments and readjustments provided for in this
Section 3 with respect to the Warrant Quantity shall be made as nearly as
possible in the manner so provided and applied to determine the amount of Other
Securities from time to time receivable upon the exercise of this Warrant, so as
to protect the Holder of this Warrant against the effect of such dilution,
provided that no such computations, adjustments or readjustments under this
Section 3(h) shall be required if (a) none of the members of the Company and
their respective Affiliates are provided more favorable terms or receive
disproportionate benefits than provided or received by Holder in connection with
such Dilutive

17



--------------------------------------------------------------------------------



 



Other Securities Event and (b) the Board approves such Dilutive Other Securities
Event pursuant to a good faith determination that such issuance is in the best
interests of the Company.
               (i) Issuances to Disclosed Persons. Notwithstanding anything to
the contrary in this Agreement, to the extent the Company issues or sells any
Additional Common Stock to a Disclosed Person at any time or from time to time
after the date hereof until the third anniversary of the date hereof, the
Warrant Quantity shall be increased to an amount, on a pro rata basis, such that
the aggregate Warrant Quantity of the Issued Warrants shall be equal to 5.0% of
the shares of the Common Stock outstanding, on a Fully Diluted Basis, after
giving effect to the issuances of Additional Common Stock.
               (j) Computation of Consideration. For the purposes of this
Section 3,
                    (i) the consideration for the issue or sale of any
Additional Common Stock shall, irrespective of the accounting treatment of such
consideration, (A) insofar as it consists of cash, be computed at the net amount
of cash received by the Company, without deducting any expenses paid or incurred
by the Company or any commissions or compensations paid or concessions or
discounts allowed to underwriters, dealers or others performing similar services
in connection with such issue or sale, (B) insofar as it consists of property
(including securities) other than cash, be computed at the Fair Value thereof at
the time of such issue or sale, and (C) in case Additional Common Stock are
issued or sold together with other securities or other assets of the Company for
a consideration which covers both, be the portion of such consideration so
received, computed as provided in clauses (A) and (B) above, allocable to such
Additional Common Stock, such allocation to be determined in the same manner
that the Fair Value of property not consisting of cash or securities is to be
determined as provided in the definition of “Fair Value” herein; and
                    (ii) Additional Common Stock deemed to have been issued
pursuant to Section 3(c), relating to Options and Convertible Securities, shall
be deemed to have been issued for a consideration per Common Stock determined by
dividing: (A) the total amount, if any, received and receivable by the Company
as consideration for the issue, sale, grant or assumption of the Options or
Convertible Securities in question, plus the minimum aggregate amount of
additional consideration (as set forth in the instruments relating thereto,
without regard to any provision contained therein for a subsequent adjustment of
such consideration to protect against dilution) payable to the Company upon the
exercise in full of such Options or the conversion or exchange of such
Convertible Securities or, in the case of Options for Convertible Securities,
the exercise of such Options for Convertible Securities and the conversion or
exchange of such Convertible Securities, in each case computing such
consideration as provided in the foregoing subdivision (a), by (ii) the maximum
number of Additional Common Stock (as set forth in the instruments relating
thereto, without regard to any provision contained therein for a subsequent
adjustment of such number to protect against dilution) issuable upon the
exercise of such Options or the conversion or exchange of such Convertible
Securities.
          4. CONSOLIDATION, MERGER, ETC.

18



--------------------------------------------------------------------------------



 



               (a) The Company shall not enter into or be party to a Fundamental
Transaction unless the Successor Entity assumes in writing all of the
obligations of the Company under this Warrant and the other Transaction
Documents in accordance with the provisions of this Section 4(a) pursuant to
written agreements in form and substance satisfactory to the Required Holders
and approved by the Required Holders prior to such Fundamental Transaction,
including agreements to deliver to each holder of Issued Warrants in exchange
for such Issued Warrants a security of the Successor Entity evidenced by a
written instrument substantially similar in form and substance to this Warrant,
including, without limitation, an adjusted exercise price equal to the value for
the shares of Common Stock reflected by the terms of such Fundamental
Transaction, and exercisable for a corresponding number of shares of capital
stock equivalent to the shares of Common Stock or Other Securities acquirable
and receivable upon exercise of this Warrant (without regard to any limitations
on the exercise of this Warrant) prior to such Fundamental Transaction, and
satisfactory to the Required Holders. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein. Upon consummation
of the Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of the Fundamental Transaction, in lieu of the
shares of the Common Stock (or Other Securities, cash, assets or other property)
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of the publicly traded common stock (or its equivalent)
of the Successor Entity (including its Parent Entity), as adjusted in accordance
with the provisions of this Warrant. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive Other Securities or other assets with respect to or in exchange for
shares of Common Stock (a “Corporate Event”), the Company shall make appropriate
provision to insure that the Holder will thereafter have the right to receive
upon an exercise of this Warrant at any time after the consummation of the
Fundamental Transaction but prior to the Expiration Date, in lieu of the shares
of the Common Stock (or Other Securities, cash, assets or other property)
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately prior
to such Fundamental Transaction. Provision made pursuant to the preceding
sentence shall be in a form and substance reasonably satisfactory to the
Required Holders. The provisions of this Section shall apply similarly and
equally to successive Fundamental Transactions and Corporate Events and shall be
applied without regard to any limitations on the exercise of this Warrant.
               (b) Notwithstanding the foregoing and the provisions of Section
4(a) above, in the event of a Fundamental Transaction, the Company may, at its
option, redeem the Warrant by delivering a written notice thereof via facsimile
and overnight courier to the Holder (a “Fundamental Transaction Redemption
Notice”) no sooner than sixty (60) days but not later than fifteen (15) days
prior to the consummation of a Fundamental Transaction, for a cash payment equal
to the product of (i) the greater of (I) the Market Price of Common Stock on the

19



--------------------------------------------------------------------------------



 



date immediately preceding the consummation of the Fundamental Transaction and
(II) the Market Price of the Common Stock on the date the Company delivers its
Fundamental Transaction Redemption Notice and (ii) 100% of the number of shares
of Common Stock into which the Warrant is exercisable.
               (c) Notwithstanding the foregoing and the provisions of Section
4(a) above, in the event of a Fundamental Transaction, at the request of the
Holder delivered before the ninetieth (90th) day after the consummation of such
Fundamental Transaction, the Company (or the Successor Entity) shall purchase
this Warrant from the Holder by paying to the Holder, within five (5) Business
Days of such request (or, if later, on the effective date of the Fundamental
Transaction, cash in an amount equal to the Black-Scholes Value of the remaining
unexercised portion of this Warrant on the date of such Fundamental Transaction.
          5. OTHER DILUTIVE EVENTS. In case any event shall occur as to which
the provisions of Section 3 or Section 4 or the other anti-dilution provisions
herein are not strictly applicable or if strictly applicable (which for purposes
of this Section 5 would only apply to Section 3(b) and 3(i) from the date hereof
until the third anniversary of the date hereof) would not fairly protect the
purchase rights represented by this Warrant in accordance with the essential
intent and principles of such provisions, then, in each such case, the Company
shall at its own expense appoint a firm of independent certified public
accountants of recognized national standing (which may be the regular auditors
of the Company), which shall give their opinion on the adjustment, if any, on a
basis consistent with the essential intent and principles established in such
provisions, necessary to preserve, without dilution, the purchase rights
represented by this Warrant. Upon receipt of such opinion, the Company shall
promptly mail a copy thereof to the Holder and shall make the adjustments
described therein; provided that no such adjustment pursuant to this Section 5
will decrease the Warrant Quantity as otherwise determined pursuant to this
Sections 3 or 4.
          6. NONCIRCUMVENTION. The Company hereby covenants and agrees that the
Company will not, by amendment of its Articles of Incorporation, Bylaws or
through any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant and
(iii) shall, so long as any of the Issued Warrants are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
exercise of the Issued Warrants, 130% of the number of shares of Common Stock as
shall from time to time be necessary to effect the exercise of the Issued
Warrants then outstanding (without regard to any limitations on exercise).
          7. BOARD OBSERVATION. If requested by the Holder, the Company shall
permit one Person designated by the Holder to be appointed as a non-voting
observer (the

20



--------------------------------------------------------------------------------



 



“Board Observer”) to the board of directors of the Company (the “Board”). The
Board Observer shall have the right to attend all meetings of the Board and any
committees thereof (including, without limitation, the audit committee and
compensation committee), shall receive notices of all meetings of the Board
and/or any committees thereof and all written materials distributed to members
of the Board and/or any committees thereof, but shall not be entitled to vote on
any matters before the Board or any committees thereof; provided, however, that
the Board Observer shall execute and deliver, upon his appointment and prior to
any attendance at the first such meeting or to being furnished the first such
written materials, a confidentiality and nondisclosure agreement in the form
agreed to prior to the date hereof. The right hereunder shall only inure to such
Holder so long as such Holder is an Affiliate of Silver Point Finance, LLC and
if there are more than one holder of Issued Warrants that is an Affiliate of
Silver Point Finance, LLC, such right shall that inure to one holder as
determined by the Silver Point Finance, LLC; provided that the right hereunder
shall only inure to such Holder so long as the Holders that are Affiliates of
Silver Point Finance, LLC collectively own Warrants representing greater than
50% of the Warrant Shares outstanding on the date hereof.
          8. LEGENDS.
               (a) Restrictive Legends. Except as otherwise permitted by this
Section 8, each Warrant (including each Warrant issued upon the transfer of any
Warrant) shall be stamped or otherwise imprinted with a legend in substantially
the following form:
     “THIS WARRANT AND COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON THE
EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS AND NEITHER THIS
WARRANT NOR THE COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON THE EXERCISE OF
THIS WARRANT MAY BE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS THEREUNDER.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”
Except as otherwise permitted by this Section 8, each certificate for Common
Stock (or Other Securities) issued upon the exercise of any Warrant, and each
certificate issued upon the transfer of any such Common Stock (or Other
Securities), shall be stamped or otherwise imprinted with a legend in
substantially the following form:
     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE
SECURITIES LAWS AND MAY NOT BE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE RULES AND REGULATIONS
THEREUNDER. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA

21



--------------------------------------------------------------------------------



 



FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”
               (b) Termination of Restrictions. The restrictions imposed on the
transferability of Restricted Securities set forth in the legend of this Warrant
shall cease and terminate as to any particular Restricted Securities (i) when a
registration statement with respect to the sale of such securities shall have
been declared effective under the Securities Act and such securities shall have
been disposed of in accordance with such registration statement, (ii) when such
securities are sold pursuant to Rule 144 or Rule 144A (or any similar provision
then in force) under the Securities Act, or (iii) when such restrictions are no
longer required or necessary in order to protect the Company against a violation
of the Securities Act upon any sale or other disposition of such securities
without registration thereunder. Whenever such restrictions shall cease and
terminate as to any Restricted Securities, the Holder shall be entitled to
receive from the Company, without expense, new securities of like tenor not
bearing the legend set forth in this Warrant. If the Company shall fail for any
reason or for no reason to issue to the holder of the Securities within three
(3) Trading Days (as defined below) shares of Common Stock to deliver in
satisfaction of a sale by the holder of such Securities that the holder
anticipated receiving without legend from the Company, then the Company shall,
within three (3) Business Days after the holder’s request and in the holder’s
discretion, either (i) pay cash to the holder in an amount equal to the Buy-In
Price, at which point the Company’s obligation to deliver such unlegended
Securities shall terminate, or (ii) promptly honor its obligation to deliver to
the holder such unlegended Securities as provided above and pay cash to the
holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Market Price
on the date of exercise.
          9. NOTICES OF CORPORATE ACTION. In the event of:
          (a) any taking by the Company of a record of the holders of any class
of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or any right to
subscribe for, purchase or otherwise acquire any Common Stock or any other
securities or property, or to receive any other right, or
          (b) any capital reorganization of the Company, any reclassification or
recapitalization of the securities of the Company, any consolidation or merger
involving the Company and any other Person, any transaction or series of
transactions in which more than 50% of the voting securities of the Company are
transferred to another Person, or any transfer, sale or other disposition of all
or substantially all the assets of the Company to any other Person, or
     (c) any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,
the Company shall mail to each Holder of a Warrant a notice specifying (i) the
date or expected date on which any such record is to be taken for the purpose of
such dividend, distribution or right, and the amount and character of such
dividend, distribution or right, and (ii) the date or expected date on which any
such reorganization, reclassification, recapitalization, consolidation, merger,
transfer, sale, disposition, dissolution, liquidation or winding-up is to take
place and the time, if any such time is to be fixed, as of which the holders of
Common Stock (or Other

22



--------------------------------------------------------------------------------



 



Securities) shall be entitled to exchange their Common Stock (or Other
Securities) for the securities or other property deliverable upon such
reorganization, reclassification, recapitalization, consolidation, merger,
transfer, dissolution, liquidation or winding-up. Such notice shall be mailed at
least 15 days prior to the date therein specified. .
          10. REGISTRATION AND TRANSFER OF WARRANTS, ETC.
               (a) Warrant Register; Ownership of Warrants. Each Warrant issued
by the Company shall be numbered and shall be registered in a warrant register
(the “Warrant Register”) as it is issued and transferred, which Warrant Register
shall be maintained by the Company at its principal office or, at the Company’s
election and expense, by a Warrant Agent or the Transfer Agent. The Company
shall be entitled to treat the registered Holder of any Warrant on the Warrant
Register as the owner in fact thereof for all purposes and shall not be bound to
recognize any equitable or other claim to or interest in such Warrant on the
part of any other Person, and shall not be affected by any notice to the
contrary, except that, if and when any Warrant is properly assigned in blank,
the Company may (but shall not be obligated to) treat the bearer thereof as the
owner of such Warrant for all purposes.
               (b) Transfer of Warrants. If applicable, this Warrant and all
rights hereunder are transferable in whole or in part, without charge to the
Holder hereof, upon surrender of this Warrant with a properly executed Form of
Assignment attached hereto as Exhibit B at the principal office of the Company;
provided, that any transfer shall comply with the Securities Act and other
applicable securities laws and regulations. Upon any partial transfer, the
Company shall at its expense issue and deliver to the Holder a new Warrant of
like tenor, in the name of the Holder, which shall be exercisable for such
number of shares of Common Stock with respect to which rights under this Warrant
were not so transferred. Notwithstanding the foregoing, the Holder may not
transfer this Warrant in whole or in part (i) from the date hereof until the
date that is ninety (90) days following the date hereof (other than to its
Affiliates)or (ii) at any time and from time to time if the number of shares
underlying such Warrant represents less than 5,000 shares of Common Stock.
               (c) Replacement of Warrants. On receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of any such loss, theft or
destruction of this Warrant, on delivery of an indemnity agreement reasonably
satisfactory in form, substance and amount to the Company or, in the case of any
such mutilation, on surrender of such Warrant to the Company at its principal
office and cancellation thereof, the Company at its expense shall execute and
deliver, in lieu thereof, a new Warrant of like tenor.
               (d) Adjustments To Number of Common Stock. Notwithstanding any
adjustment in the number or kind of Common Stock purchasable upon exercise of
this Warrant, any Warrant theretofore or thereafter issued may continue to
express the same number and kind of Common Stock as are stated in this Warrant,
as initially issued. In the event of any adjustments to the Exercise Price
pursuant to this Warrant, such Exercise Price shall be rounded up to the nearest
cent.

23



--------------------------------------------------------------------------------



 



          11. REMEDIES; SPECIFIC PERFORMANCE. The Company stipulates that there
would be no adequate remedy at law to the Holder of this Warrant in the event of
any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant and accordingly, the Company
agrees that, in addition to any other remedy to which the Holder may be entitled
at law or in equity, the Holder shall be entitled to seek to compel specific
performance of the obligations of the Company under this Warrant, without the
posting of any bond, in accordance with the terms and conditions of this Warrant
in any court specified in Section 16, and if any action should be brought in
equity to enforce any of the provisions of this Warrant, the Company shall not
raise the defense that there is an adequate remedy at law. A delay or omission
by the Holder hereto in exercising any right or remedy accruing upon any such
breach shall not impair the right or remedy or constitute a waiver of or
acquiescence in any such breach. No remedy shall be exclusive of any other
remedy. All available remedies shall be cumulative.
          12. NO RIGHTS OR LIABILITIES AS STOCKHOLDER. Nothing contained in this
Warrant shall be construed as conferring upon the Holder hereof any rights as a
stockholder of the Company or as imposing any obligation on the Holder to
purchase any securities or as imposing any liabilities on the Holder as a
stockholder of the Company, whether such obligation or liabilities are asserted
by the Company or by creditors of the Company.
          13. NOTICES. All notices and other communications (and deliveries)
provided for or permitted hereunder shall be made in writing by hand delivery,
telecopier, any courier guaranteeing overnight delivery or first class
registered or certified mail, return receipt requested, postage prepaid,
addressed (a) if to the Company:
Syntax-Brillian Corporation
1600 N. Desert Drive
Tempe, Arizona 85281
Attention: General Counsel, Chief Financial Officer
                   and Treasurer
Telecopier: 602-389-8869
          or such other address as may hereafter be designated in writing by the
Company to the Holder in accordance with the provisions of this Section, or
(b) if to the Holder, at its address as it appears in the Warrant Register.
          All such notices and communications (and deliveries) shall be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
when transmitted with a receipt of successful transmission, if by facsimile; on
the next Business Day, if timely delivered to a courier guaranteeing overnight
delivery; and five days after being deposited in the mail, if sent first class
or certified mail, return receipt requested, postage prepaid; provided, that the
exercise of any Warrant shall be effective in the manner provided in Section 2.
          14. AMENDMENTS. This Warrant and any term hereof may not be amended,
modified, supplemented or terminated, and waivers or consents to departures from
the provisions hereof may not be established, without the written consent of the
Company and the Holder of this Warrant. All Issued Warrants may be amended by
the written consent of the

24



--------------------------------------------------------------------------------



 



Company and Required Holders; provided however, that with respect to any
amendment, modification, supplement, termination or waiver of any provisions of
this Warrant that would disproportionately adversely affect the rights of any
Warrantholder, the Company shall seek from each Warrantholder adversely
affected, a consent in writing to such amendment, modification, supplement,
termination or waiver of such provisions of this Warrant, which consent may be
withheld by such Warrantholder in its sole discretion. If the Company is unable
to obtain a consent from each Warrantholder whose rights would be adversely
affected by the proposed amendment, modification, supplement, termination or
waiver of provisions of this Warrant, then such amendment, modification,
supplement, termination or waiver of provisions of this Warrant shall not be
adopted by the Company.
          15. DESCRIPTIVE HEADINGS, ETC. The headings in this Warrant are for
convenience of reference only and shall not limit or otherwise affect the
meaning of terms contained herein. Unless the context of this Warrant otherwise
requires: (a) words of any gender shall be deemed to include each other gender;
(b) words using the singular or plural number shall also include the plural or
singular number, respectively; (c) the words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Warrant shall refer to this
Warrant as a whole and not to any particular provision of this Warrant, and
Section and paragraph references are to the Sections and paragraphs of this
Warrant unless otherwise specified; (d) the word “including” and words of
similar import when used in this Warrant shall mean “including, without
limitation,” unless otherwise specified; (e) “or” is not exclusive; and
(f) provisions apply to successive events and transactions.
          16. GOVERNING LAW. This Warrant shall be governed by and construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Warrant shall be governed by,
the internal laws of the State of Delaware, without giving effect to any choice
of law or conflict of law provision or rule (whether of the State of Delaware or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Delaware. The Company and the Holder
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. The Company and the Holder
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Warrant and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. THE COMPANY AND THE
HOLDER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

25



--------------------------------------------------------------------------------



 



          17. COSTS AND ATTORNEYS’ FEES. If any action, suit or other proceeding
is instituted concerning or arising out of this Warrant, the Company agrees and
the Holder, by taking and holding this Warrant agrees, that the prevailing party
shall recover from the non-prevailing party all of such prevailing party’s costs
and reasonable attorneys’ fees incurred in each and every such action, suit or
other proceeding, including any and all appeals or petitions therefrom.
          18. SUCCESSORS AND ASSIGNS. This Warrant shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, successors
and permitted assigns. For purposes of this Warrant, “successor” for any entity
other than a natural person shall mean a successor to such entity as a result of
such entity’s merger, consolidation, sale of substantially all of its assets or
similar transaction.
          19. SEVERABILITY. In the event that any one or more of the provisions,
paragraphs, words, clauses, phrases or sentences contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision, paragraph, word, clause, phrase or
sentence in every other respect and of the other remaining provisions,
paragraphs, words, clauses, phrases or sentences hereof shall not be in any way
impaired, it being intended that all rights, powers and privileges of the
parties hereto shall be enforceable to the fullest extent permitted by law;
provided that this Section 20 shall not cause this Warrant to differ materially
from the intent of the parties as herein expressed.
          20. ENTIRE AGREEMENT. This Warrant, the Warrantholder Rights Agreement
and the Registration Rights Agreement (collectively, the “Other Agreements”) are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. There are no
restrictions, promises, representations, warranties, covenants or undertakings
relating to such subject matter, other than those set forth or referred to
herein or in the Other Agreements. This Agreement and the Other Agreements
supersede all prior agreements and understandings between the parties to this
Warrant, both written and oral, with respect to such subject matter.
          21. CONSTRUCTION. The parties hereto acknowledge that each of them has
had the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Warrant with its legal counsel and that this Warrant
shall be construed as if jointly drafted by the parties.
          22. MOST FAVORED HOLDER. The Company agrees that if at any time or
from time to time prior to the Expiration Date it enters into any agreement
with, or issues Options or other securities to, any Person other than a Holder
of a Warrant, which provides such Person with more favorable terms (only with
respect to anti-dilution protections and exercise price and redemption premiums)
of the type set forth in the Warrant, then the Company shall issue to the
Holders of any Warrants new warrants in exchange for such Warrants, which shall
contain such more favorable terms, effective from the date such agreement is
consummated or Option or other security is issued until the Expiration Date.

26



--------------------------------------------------------------------------------



 



[Signature Page Follows]

27



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned has executed and delivered this
Warrant as of the date first written above.

            SYNTAX-BRILLIAN CORPORATION
      By:   /s/ John S. Hodgson        Name:  John S. Hodgson        
Title:  Executive Vice President, Chief Financial
           Officer and Treasurer    

28



--------------------------------------------------------------------------------



 



         

SCHEDULE A

•   2003 Incentive Compensation Plan

•   2003 Employee Stock Purchase Plan

•   Syntax Groups Corporation 2005 Stock Incentive Plan 2005 Deferred and
Restricted Stock Plan

 



--------------------------------------------------------------------------------



 



     
 
  EXHIBIT A to Common Stock
 
  Purchase Warrant

EXERCISE NOTICE
TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS
WARRANT TO PURCHASE COMMON STOCK
SYNTAX-BRILLIAN CORPORATION
     The undersigned holder hereby exercises the right to purchase _______ of
the shares of Common Stock of Syntax-Brillian Corporation, a Delaware
corporation (the “Company”), evidenced by the attached Warrant to Purchase
Common Stock (the “Warrant”). Capitalized terms used herein and not otherwise
defined shall have the respective meanings set forth in the Warrant.
     1. Form of Exercise Price. The Holder intends that payment of the Exercise
Price shall be made as:

  _____   a “Cash Exercise” with respect to _______ shares of Common Stock;
and/or     _____   by surrender to the Company for cancellation pursuant to
Section 2(a)(ii)(B) certificates representing [             ] shares of Common
Stock owned by the Holder (properly endorsed for transfer in blank) having a
Current Market Price on the date of Warrant exercise equal to the Exercise
Price; and/or     _____   a “Cashless Exercise” with respect to _______ shares
of Common Stock.

     2. Payment of Exercise Price. In the event that the holder has elected a
Cash Exercise with respect to some or all of the Common Stock to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$_______ to the Company in accordance with the terms of the Warrant.
     3. Delivery of Warrant Shares. The Company shall deliver to the holder
_______ Warrant Shares in accordance with the terms of the Warrant.
Date: ___________, ____

                    Name of Registered Holder
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



         

     
 
  EXHIBIT B to Common Stock
 
  Purchase Warrant

FORM OF ASSIGNMENT
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns, and transfers
unto the Assignee named below all of the rights of the undersigned to purchase
shares of common stock, par value US$.001 per share (“Common Stock”), of
Syntax-Brillian Corporation. (the “Company”) represented by the Warrant, with
respect to the number of shares of Common Stock set forth below:

                              No. of Common   Name of Assignee   Address    
Stock  
 
               

and does hereby irrevocably constitute and appoint _______ Attorney to make such
transfer on the books of Syntax-Brillian Corporation maintained for that
purpose, with full power of substitution in the premises.

          Dated: _______________, 200_  [NAME OF HOLDER]
      By:           Name:           Title:        

 